MOORE, Justice:
Because the majority’s analysis of our Education Clause far exceeds the constraints of judicial construction, I am compelled to dissent.
As the majority notes, at the heart of the Education Clause issue is the question of what duty the constitution imposes on the legislature by mandating it “provide for the maintenance and support of a system of free public schools open to all children.” The majority concludes this clause “requires the General Assembly to provide the opportunity for each child to *70receive a minimally adequate education” and proceeds to define what such a minimally adequate education is.
The goal of ensuring all South Carolina’s children an adequate education is unquestionably a laudable one. Under our system of government, however, it is not one entrusted to the judicial branch. Our constitution leaves to the General Assembly, the representatives of the people of this State, the entire responsibility and discretion for determining the quality of public education.
We have previously observed that our constitution “places very few restrictions on the power of the General Assembly in the general field of public education .... the details are left to its discretion.” Richland County v. Campbell, 294 S.C. 346, 349, 364 S.E.2d 470 (1988) (quoting Moseley v. Welch, 209 S.C. 19, 39 S.E.2d 133 (1940)). Moreover, in interpreting our constitution, we are bound by certain fundamental principles of constitutional law.
Under our form of government, the legislative power of the General Assembly is subject only to those restrictions contained in the constitutions of this State and the United States. Deese v. Williams, 236 S.C. 292, 113 S.E.2d 823 (1960). Absent constitutional restrictions, the General Assembly’s power is otherwise plenary. Knight v. Salisbury, 262 S.C. 565, 206 S.E.2d 875 (1974). Accordingly, our constitution is to be examined, not to ascertain whether a power has been conferred, but to determine whether it has been taken away. Floyd v. Parker Water & Sewer Sub-District, 203 S.C. 276, 17 S.E.2d 223 (1941). Further, a constitutional provision must not be construed to impose limitations on legislative power that are not clearly within the meaning of the provision. State v. Broad River Power Co., 177 S.C. 240, 181 S.E. 41 (1935); Scroggie v. Scarborough, 162 S.C. 218, 160 S.E. 596 (1931).
Our Education Clause requires only that the General Assembly “provide for the support and maintenance of a system of free public schools.” It contains no directive regarding the quality or adequacy of the education that must be provided. Since neither this clause nor any other provision restricts the legislature’s power to control the quality of public education, we may not impose judicial limits on that power by adding education requirements not found in the constitution. It is for *71the General Assembly, and not this Court, to determine whether statewide standards of adequacy in education should be set and what, if any, those standards should be.
Although there is no consensus to be found in Education Clause cases, others courts have declined to set adequacy standards in deference to their respective legislatures.1 I concur completely with the conclusion of the Florida Supreme Court finding no appropriate standard for determining adequacy that does not present a substantial risk of judicial intrusion into the powers and responsibilities assigned to the legislature. Coalition for Adequacy and Fairness in School Funding, Inc. v. Chiles, 680 So.2d 400 (Fla.1996). To read any standard of adequacy into the Education Clause infringes on the legislature’s discretion and results in excessive judicial involvement in enforcing judicial standards of adequacy. See City of Pawtucket v. Sundlun, 662 A.2d 40, 59 (R.I.1995) (eschewing the New Jersey Supreme Court’s twenty years of judicial oversight under its Education Clause as “a chilling example of the thickets that can entrap a court that takes on the duties of a Legislature.”).
Our legislature has in fact taken action to ensure an adequate education to all children by enacting such measures as the Education Finance Act, the Education Improvement Act, and, most recently, the Education Accountability Act. The Education Finance Act specifically purports to “guarantee to each student in the public schools of South Carolina the availability of at least minimum educational programs and services....” While I agree with the majority’s holding that appellants have no private cause of action under the Education Finance Act, I find it disconcerting that the majority concludes, on the other hand, that appellants can maintain such an action under the Education Clause which contains no *72reference to minimum standards. The incongruous result is that legislative education standards are not subject to judicial enforcement but standards emanating from judicial embellishment on our constitution are.
In conclusion, I dissent from that part of the majority opinion regarding the Education Clause and would affirm the trial judge’s ruling that the Education Clause imposes no. qualitative standards.

. See Committee for Educational Rights v. Edgar, 174 Ill.2d 1, 220 Ill.Dec. 166, 672 N.E.2d 1178 (1996) (courts may not legislate in the field of public education); City of Pawtucket v. Sundlun, 662 A.2d 40 (R.I.1995) (in light of legislature’s plenary powers in educational matters, legislature is endowed with virtually unreviewable discretion); Edgewood Indep. School Dist. v. Meno, 917 S.W.2d 717 (Tex.1995) (legislature’s discretion tethered only by limits the people have dictated in the constitution); Scott v. Virginia, 247 Va. 379, 443 S.E.2d 138 (1994) (General Assembly has the ultimate authority for determining and prescribing the standards of quality for public schools).